OSBORN, Justice,
concurring.
I concur, but feel compelled to note that in some instances a summons similar to the one in this case could be determined to be defective and constitute reversible error.
As noted in 5 Tex.Tech.L.Rev. 269, “Texas Family Code,” (1974) at 563, the committee which drafted Section 54.02 “intended that the state be forced to an election as to which petition to file.” The cases cited by Judge Ward clearly hold that the State may file both a petition for an adjudication hearing and a petition for a transfer hearing. But since the types of hearings and the rights of the juvenile in each type of hearing are substantially different, the notice or summons should set forth which type of hearing is to be held. A juvenile should not be required to complete a hearing without knowing whether the Court contemplates either^ transfer or adjudication or both while the State’s and the defense’s evidence is being presented.
In this case, that issue did not arise because the trial Court announced at the beginning of the proceeding that the Court would only consider the State’s pleading dealing with the transfer of the juvenile to the District Court. Thus, any error in the alternative pleading in the petition and the alternative notice in the summons was rendered harmless. Tex.R.Civ.P. 434.